
	

113 S494 IS: To amend the Internal Revenue Code of 1986 to expand the types of livestock for which bonus depreciation is available.
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 494
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  types of livestock for which bonus depreciation is available.
	
	
		1.Expansion of livestock
			 available for bonus depreciation
			(a)In
			 generalSubparagraph (E) of section 168(k)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
				
					(v)Dairy producing
				calves and cowsIn the case of any dairy producing calf or cow,
				subparagraph (A) shall be applied without regard to clause (ii)
				thereof.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after December 31, 2012, in taxable years ending after such
			 date.
			
